Ex. 10.11
 
GUARANTY FEE AGREEMENT
 
THIS GUARANTY FEE AGREEMENT (the “Agreement”) is made as of June 22, 2015 (the
“Effective Date”), by and between Jonathan P. Carroll (“Guarantor”) and Lazarus
Energy, LLC, a Delaware limited liability company (“LE”).  Guarantor and LE are
sometimes referred to herein as the "Parties".


WHEREAS, LE entered into a Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) dated June 22, 2015,
with Sovereign Bank (“Lender”) as evidenced by that certain Promissory Note (the
“Note”) of even date with the Loan Agreement, in the original principal sum of
TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00); and


WHEREAS, as a condition precedent to Lender’s obligations to extend credit to LE
under the Loan Agreement, Lender required the execution and delivery of an
unconditional guaranty as security for the obligations of LE under the Loan
Agreement and Note; and


WHEREAS, Guarantor entered into a United States Department of Agriculture Rural
Development Unconditional Guarantee, Business and Industry Guaranteed Loan
Program (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) of even date with the Loan Agreement and Note in favor of
Lender to secure LE’s obligations under the Loan Agreement and Note.
 
NOW, THEREFORE, in consideration of the Guaranty and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
LE, the Parties agree as follows:
 
1.             Payment of Fee.  LE shall pay Guarantor or assignee a fee in an
amount equal to two percent (2.00%) per annum, paid monthly, of the outstanding
principal balance owed under the Loan Agreement (the “Guaranty Fee”).  Amounts
payable to Guarantor as the Guaranty Fee shall be paid at the end of each
calendar month.
 
2.             Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Texas without reference to any conflict
of law provision.
 
3.             Counterparts.  This Agreement may be executed in multiple
counterparts, including counterparts transmitted by facsimile, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument.






[Remainder of page intentionally left blank; signature page to follow.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




                                                                         





  LAZARUS ENERGY, LLC       JONATHAN P. CARROLL           
By:
/s/ TOMMY L. BYRD
 
By:
/s/ JONATHAN P. CARROLL
 
Tommy L. Byrd
 
   
Jonathan P. Carroll
 
         





 
 

--------------------------------------------------------------------------------

 



